Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
                                             Status of the Application
1.  Claims 1-20 are pending and considered for examination.
                                                           Priority
2.  This application filed on October 02, 2019 is a CON of 14/605,363 filed on January 26, 2015; now patent 10,450,597; which claims priority to US 61/931,959 filed on January 27, 2014.
                                        Claim Rejections - 35 USC § 112 
3.   The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
          A. Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
         B. Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 11 recites the limitation the amplified extension product’ in line 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim because the claim 1 upon which the instant claim depends lack support for said amplified extension product. 
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

  A. Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iafrate et al. (US 9,487,828). 
Iafrate et al. teach a method of claim 1, 4-6, preparing nucleic acids for analysis and determining the nucleotide sequence comprising: 
a)    contacting a first nucleic acid template comprising a first strand of a target nucleic acid with a complementary target-specific primer that comprises a target-specific hybridization sequence, under conditions to promote template-specific hybridization and extension of the target-specific primer and produce extension product (see entire document, at least col. 2, line 1-9, line 56-60; col. 15, line 46-67, col. 16, line 1-46, col. 17, line 42-49; indicating the first nucleic acid template comprises universal oligonucleotide adapter and primer extended product comprises universal adapter tail 
  b)    contacting a second nucleic acid template (first primer extension product from step a)) comprising a second strand that is complementary to the first strand of the target nucleic acid with a plurality (two or more) of different primers that share a common sequence (universal adaptor tail sequence primers comprising 5’ random tail and 3’ target complementary sequence) that is 5 ’ to different hybridization sequences, under conditions to promote template-specific hybridization and extension of at least one of the plurality of different primers and produce extension product wherein an extension product is generated to contain both a sequence that is characteristic of target-specific primer and a sequence that is characteristic of the at least one of the plurality of different primers (universal adapter tail primer) (see entire document, at least col. 2, line 9-11, line 56-60, col. 17, line 50-59).
With reference to claims 2-3, 7-9, lafrate et al. teach that the sample is a genomic DNA, single stranded gDNA, or mRNA, and the target comprises a gene rearrangement comprising chromosomal segment, wherein the rearrangement is an inversion, deletion or translocation (see entire document, at least col. 19, line 31-67, col. 20, line 1-67).        
With reference to the claims 10-11, lafrate et al. teach that the method further comprises amplifying extension products and immobilizing the products with an immobilized oligonucleotide under conditions of hybridization (see at least col. 19, line 47-57).  

With reference to claim 18, Iafrate et al. teach a method of claim 18, determining the nucleotide sequence comprising: 
a)    contacting a first nucleic acid template comprising a first strand of a target nucleic acid with a complementary target-specific primer that comprises a target-specific hybridization sequence, under conditions to promote template-specific hybridization and extension of the target-specific primer and produce extension product (see entire document, at least col. 2, line 1-9, line 56-60; col. 15, line 46-67, col. 16, line 1-46, col. 17, line 42-49; indicating the first nucleic acid template comprises universal oligonucleotide adapter and primer extended product comprises universal adapter tail sequence and the target specific sequence or the first target-specific primer comprising a 5’ tag sequence);       

c)    amplifying a portion of the target nucleic acid and the tailed random primer sequence (primer extension product) with a first tail primer and a first-specific primer (see entire document, at least col. 17, line 50-59); 
d)    amplifying a portion of the amplicon resulting from the step c) with a second tail primer and a second target-specific primer (see entire document, at least col. 17, line 60-67, col. 18, line 1-3); 
e)    sequencing the amplified portion from step d) using a first and a second sequencing primer; wherein the population of tailed random primers comprise single-stranded oligonucleotides having 5’ nucleic acid sequence identical to the first sequencing primer, and the 3’ nucleic acid sequence comprising about 6-12 random nucleotides; wherein the first target-specific primer a nucleic acid sequence that 
     B.  Claims 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaway et al. (Virology, Vol. 330, p. 186-195, 2004).
Callaway et al. teach a method of claim 19, of determining the nucleotide sequence contiguous to a known target nucleotide sequence comprising:
a) and b) contacting a target nucleic acid molecule comprising a known target nucleic acid (viron RNA from TRoV infected turnip and Arabidopsis plants) with a population of tailed random primers under hybridization conditions and performing a template-dependent extension reaction of tailed random primers (see page 192-193, paragraph under materials and methods section indicating 3’ and 5’ tailed random primers to synthesize first strand cDNA);
c) to e) contacting the product of step b) with an initial target-specific primer and performing a template-dependent extension, amplifying a portion of the target nucleic 
f) amplifying a portion of the amplicon resulting from step c) with a second tail primer and a second target specific primer (see page 192-193, paragraph 1 under materials and methods section indicating re-amplified using the amplicon of step c) with a target-specific primer and a tail random primer);
g) sequencing the amplified portion from the step d) using a first and second sequencing primer, and sequenced by next-generation sequencing (see page 193, paragraph 1 under materials and methods section indicating sequencing the nested amplicons); wherein the 5’ nucleic acid sequence of the tailed random primers is identical to a first sequencing primer, the first tail primer comprises a nucleic acid sequence identical to the 5 ’ portion of the tailed random primer, the second tail primer comprises a nucleic acid sequence identical to a portion of the first sequencing primer, each tailed random primer further comprises a spacer comprising 6-12 random nucleotides between 5 ’ and paragraph under materials and methods section indicating 3’ and 5’ tailed random primers to synthesize first strand cDNA).
Nonstatutory Double Patenting
6.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
           Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,450,597 (hereafter ‘597). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 are generic to all that is recited in claims 1-29 of the patent ‘597. That is, the method steps of the claims 1-20 fall entirely within the scope of claims 1-29 of the patent ‘597, or in other words, claims 1-20 are anticipated/obvious over the claims 1-29 of the patent ‘597. Specifically, the instant claims recite a method for preparing nucleic acids for analysis and determining sequence comprising use of target-specific primers and a plurality of different primers comprising a common sequence at 5’ end which are within the scope of the claims 1-29 of the patent ‘597, The instant claims and the claims in the patent ‘597 differ in wording of the claims which is considered as an obvious variation. Thus the claims in the patent ‘597 encompass the instant claims and are coextensive in scope.
                                                  Conclusion
      No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637